DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2, 4, 6, 24.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 635.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to designate both “Set Anatomical Midline” button and “Determine Physiological Midline” button.  
The drawings are objected to because “DELIVERY” is misspelled in Fig. 7, 708.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0018], last two lines and paragraph [0024], line 4, “patient 6” should be --patient 36--.
In paragraph [0028], line 3, paragraph [0035], penultimate line and paragraph [0035], line 3, “stimulator 4” should be --stimulator 34--.
Paragraph [0045], penultimate line, “selected t least” contains a typo.
The first sentence in paragraph [0064] does not accurately describe Fig. 4B as electrodes 48G and 48H are disposed on the same side of physiological midline 420. Similarly, the second sentence states electrodes 48E and electrodes 48F do not include electrodes to the right of the midline 420 when electrode 48E is on the right side of the midline.
In paragraph [0073], line 3, the recitation of “fluoroscope 410” is awkward because reference 410 refers to the anatomical midline.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 6; claim 28, lines 11 and 16; claim 30, line 3; claim 37, lines 8 and 14; claim 38, line 4; claim 39, line 3; and claim 40, line 2 include the connector “such that” that renders the phrase following the connector indefinite as “such” connotes “of the kind, character, degree” which does not mean that the phrase following the connector is required for the claim.  The Examiner suggests the connector “so that”.
In claims 29 and 40, the recitation of “across the anatomical midline of the spinal cord … and substantially parallel to the anatomical midline of the spinal cord” is vague and indefinite. The term "substantially" in claim 29 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, it is unclear how a lead can be both “positioned across the anatomical midline” and “substantially parallel to the anatomical midline”, which implies that the lead does not cross the anatomical midline.
Claim 30 recites the limitation "the electrical stimulation therapy device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2012/0265268 to Blum et al. (hereinafter referred to as “Blum”) in view of US Patent Application Publication No. 2010/0305660 to Hegi et al. (hereinafter referred to as “Hegi”).
Regarding claims 21 and 30, Blum discloses a method comprising: controlling, by one or more processors, an electrical neurostimulation therapy device to deliver electrical neurostimulation therapy to a patient via a plurality of combinations of a plurality of electrodes  disposed on a lead connected to the electrical neurostimulation therapy device (e.g., paragraphs [0002]-[0003], [0009], [0013] and [0023]: processor provides signals for individually activing contacts/electrodes to deliver electrical stimulation therapy to a patient’s spinal cord), wherein the lead is positioned across an anatomical midline of a spinal cord of a patient and angled relative to the anatomical midline of the spinal cord (e.g., Figs. 1A and 1B, lead 12 and paragraphs [0048]-[0053]); determining, by the one or more processors and for each combination of the plurality of 
Blum differs from the claimed invention in that it does not expressly disclose that at least one electrode of the plurality of electrodes disposed on the lead is positioned to a left lateral side of the anatomical midline of the spinal cord and at least one other electrode of the plurality of electrodes is positioned to a right lateral side of the anatomical midline of the spinal cord. Blum does disclose that the position of its electrodes 50, 51 (leads with electrical contacts) can be aligned with a spinal cord (e.g., paragraph [0079]) and that its tool may determine the position of its electrodes in relation to one another and/or spinal anatomy (which would include the anatomical midline of the spinal cord (e.g., paragraph [0051]). However, Hegi, in a related art: system and method for programming an implantable spinal cord stimulation system, teaches that a lead may be positioned across an anatomical midline of a spinal cord and angled relative to the anatomical midline so that at least one electrode of the plurality of electrodes disposed on the lead is positioned to a left lateral side of the anatomical midline of the spinal cord and at least one other electrode of the plurality of 
With respect to claims 22 and 31, Blum in view of Hegi teaches the method of claim 21 and system of claim 30, further comprising: selecting, by the one or more processors and based on the location of the physiological midline relative to each combination of the plurality of combinations of the plurality of electrodes, one or more electrodes of the plurality of electrodes for delivery of subsequent electrical neurostimulation therapy to the patient (e.g. paragraphs [0009], [0013]-[0014], [0065]-[0066], and [0079] of Blum); and controlling, by the one or more processors, the electrical neurostimulation therapy device to deliver electrical neurostimulation therapy to the patient via the selected one or more electrodes of the plurality of electrodes (e.g., paragraphs [0020] and [0100] of Blum).  



As to claims 25 and 34, Blum in view of Hegi teaches the method of claim 21 and the system of claim 30, wherein determining the therapeutic effect of the electrical neurostimulation therapy on the patient comprises determining that the electrical neurostimulation therapy on the patient causes one of: a suppression of a pain sensation in both a left lateral side and a right lateral side of the patient; a suppression of a pain sensation in the left lateral side and not the right lateral side of the patient; a suppression of a pain sensation in the right lateral side and not the right lateral side of the patient; or no suppression of a pain sensation in either the left lateral side or the right lateral side of the patient (e.g., paragraphs [0084]-[0085] of Blum: since the area of paresthesia 84 [of Fig. 11D] is not sufficient to cover the area of pain 82, the pulse intensity may need to be increased to achieve sufficient reduction in pain).  
With respect to claims 26 and 35, Blum in view of Hegi teaches the method of claim 21 an the system of claim 30, wherein determining the therapeutic effect of the 
As to claims 27 and 36, Blum in view of Hegi teaches the method of claim 21 and the system of claim 30, wherein determining, for each combination of the plurality of combinations of the plurality of electrodes, the therapeutic effect of the electrical neurostimulation therapy comprises: determining that electrical neurostimulation therapy delivered with a first combination of the plurality of combinations of the plurality of electrodes causes a first therapeutic effect in the left lateral side and not the right lateral side of the patient (e.g., paragraphs [0084]-[0085] of Blum); and determining that electrical neurostimulation therapy delivered with a second combination of the plurality of combinations of the plurality of electrodes causes a second therapeutic effect in the right lateral side and not the left lateral side of the patient (e.g., paragraph [0027] and Fig. 3 of Hegi), and wherein determining, based on the therapeutic effects on the patient of each combination of the plurality of combinations of the plurality of electrodes, the location of the physiological midline of the spinal cord of the patient relative to each combination of the plurality of combinations of the plurality of electrodes comprises determining, based on the first and second therapeutic effects, that the physiological midline of the spinal cord of the patient is located between the first combination of the plurality of combinations of the plurality of electrodes and the second combination of the plurality of combinations of the plurality of electrodes (.g., paragraphs [0076]-[0077] of Blum). One of ordinary skill in the art would have modified the method and system of Blum in view of Hegi so that at least one electrode of a lead is on the left lateral side of 
With respect to claim 28, Blum in view of Hegi teaches the method of claim 21 , wherein the plurality of electrodes disposed on the lead comprise a plurality of first electrodes disposed on a first lead, wherein controlling the electrical neurostimulation therapy device to deliver electrical neurostimulation therapy to a patient via a plurality of combinations of a plurality of electrodes disposed on a lead comprises controlling the electrical neurostimulation therapy device to deliver electrical neurostimulation therapy to a patient via a plurality of combinations of the first plurality of electrodes disposed on the lead  (e.g., paragraphs [0002]-[0003], [0009], [0013] and [0023]: processor provides signals for individually activing contacts/electrodes to deliver electrical stimulation therapy to a patient’s spinal cord) and a second plurality of electrodes disposed on a second lead connected to the electrical neurostimulation therapy device (e.g., Fig. 1A, leads 12, 14 of Blum), wherein the second lead is positioned across the anatomical midline of the spinal cord of the patient and angled relative to the anatomical midline of the spinal cord (e.g., Fig. 3, leads 320, both leads cross the midline and are angled) such that at least one electrode of the second plurality of electrodes disposed on the second lead is positioned to the left lateral side of the anatomical midline of the spinal cord (e.g., Fig. 3, 349-350 of Hegi) and at least one other electrode of the second plurality of electrodes disposed on the second lead is positioned to the right lateral side of the anatomical midline of the spinal cord (e.g., Fig. 3, 351-356 of Hegi), and wherein the second lead is positioned substantially inferior to the first lead such that the first lead and second lead at least partially do not overlap along a longitudinal axis of the patient (e.g., Fig. 3 of Hegi: leads 320 do not overlap along a longitudinal axis of the patient as they are appear parallel). One of ordinary skill in the art would have modified the method of Blum in view of Hegi so that the second lead is positioned across the anatomical midline and angled relative to the anatomical midline of the spinal cord so that at least one electrode of the second lead is positioned to the left lateral side of the anatomical midline of the spinal cord and at least one other electrode of the second lead is on the right lateral side of the anatomical midline of the spinal cord as Hegi teaches that such an alignment with respect to the patient’s spinal cord was known to be effective in treating patients, and because the combination would have yielded a predictable result. 
  Regarding claims 37-38, Blum in view of Hegi teaches the method comprising the delivering electrical neurostimulation to a patient via a plurality of combinations of a first plurality of electrodes disposed on a first lead and a second plurality of electrodes disposed on a second lead as described in the rejection of claims 21 and 28 above.
With respect to claims 29 and 39-40, Blum in view of Hegi teaches the methods of claims 21 and 37, wherein the plurality of electrodes disposed on the lead comprise a plurality of first electrodes disposed on a first lead (e.g., Figs. 1A and 1B, lead 12 and paragraphs [0048]-[0053]), wherein controlling the electrical neurostimulation therapy device to deliver electrical neurostimulation therapy to a patient via a plurality of combinations of a plurality of electrodes disposed on a lead comprises controlling the electrical neurostimulation therapy device to deliver electrical neurostimulation therapy 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792